Exceptions overruled. The defendant, who has been found guilty of the rape of a girl over sixteen years of age, brings this case before us on his exceptions to the denial of his motion for a directed verdict of not guilty and to certain instructions given to the jury by the judge. The evidence would have warranted the jury in finding, as they impliedly did, that the defendant had sexual intercourse with the girl involved while she was so stupefied by intoxicating liquor served to her by the defendant that she was incapable of consenting to the act. The action of the judge in denying the motion for a directed verdict of not guilty was therefore right. Commonwealth v. Burke, 105 Mass. 376, and cases cited. An examination of the instructions complained of discloses no prejudicial error of law.